MAYER, Circuit Judge
(after stating the facts as above). The principle which the Hammonds sought to cover is illustrated in their claim 1, here, inter alia, sued upon:
“1. The combination of movably mounted valve mechanism, comprising a valve and its seat, the valve being movable to and from its seat, and pressure indicating means for showing varying pressures, operated by the movement of said mechanism.”
The Hammond invention is described in detail in their claim 15:
“15. The combination, with a pneumatic tire, of valve mechanism therefor, comprising two telescoping members, means for securing one of said telescoping members to a tire, an inwardly opening valve in the other of said telescoping members, means operably associated with said telescoping members to form an air tight connection therebetween, one of the telescoping members provided with a chamber adapted to communicate with the interior of the tire, tbe pressure within the chamber tending to produce sliding movebaent of the telescoping members, a spring opposing the same sliding movement of the telescoping members, and means whereby the pressure may be indicated by the movement of the telescoping members.”
What Faries claimed is well disclosed in his claim 9:
“9. The combination, with a pneumatic tire, of a pressure indicator comprising a slidable tube and a, tube, attached to the tire, an elastic tube attached to said slidable tube and! leading from the interior of the tire, and having a head or flange, and means for clamping said head or flange to the tire.”
In view of the facts supra, the District Court held that Faries had no right to the claims adopted from his patent by the Hammonds and awarded to them in interference, and that it became necessary for Faries to file a disclaimer. This neither Faries nor his transferee had done up to June 26, 1922, the date when the court handed down its opinion. It was shortly thereafter — i. e., on July 11, 1922 — that plaintiff filed its disclaimer of certain claims. On July 14, 1922, plaintiff petitioned the District Court for a rehearing as to the remaining claims which it-urged were valid, but the petition was denied.
On September 22, 1922, plaintiff accepted the court’s ruling as to the Faries patent and consented that a decree dismissing plaintiff’s complaint in respect thereof be entered. In the opinion of June 26, 1922, the District Court had held in regard to the Hammond patent as follows :
“The claims relied on in the Hammond patent are substantially those taken from Faries, and the question is: How are they to be construed? Undoubtedly they were construed in the Patent Office for purposes of interference in accordance with .the rule stated in Engel v. Sinclair, 152 O. G. 489. But, entirely apart from the rule of the case last cited, it is obvious, from the file wrapper and contents and the history of the interference, that Hammond placed a very broad construction on the claims he took from Faries in order to get into interference.
*623“But lad now asks tills court substantially to restrict bis claim to a tire stem including an inflation valve; But this is the exact contention most vigorously made by Hammond in support of the claims which he abandoned in order to take over Faries. Under very familiar decisions I do not think this can be done. It seems to me that the plaintiff’s patentees and their assignees have gotten themselves into this legal cul de sac, and that the bill must be dismissed.”
This led plaintiff to file a disclaimer dated July 11, 1922, as follows:
“Your petitioner, therefore, does hereby disclaim from the scope of each and all of the claims of said patent No. 1,035,185: (1) Any combination which does not constitute a ‘valve for pneumatic tires,’ as such term is understood in the art, and was so understood at the date of said patent, that is to say, a valve or valve stem constructed and adapted for connection with a pump or other inflating means for the purpose of inflating the tire; and (2) any combination of elements in which the ‘valve mechanism’ set forth in the claims does not comprise the inwardly opening check valve and seat of such pneumatic tiro valve or valve stem.” «
The petition for rehearing, dated July 14, 1922, recognizing the force of Judge Hough’s decision below that the claims of the Hammond patent were too broad, and that the disclaimer, supra, furnished the only hope of saving the claims, urged:
“That because of the said disclaimer the scope of the claims thereof is limited in precise accord and harmony with the specification, and in such manner as to effectually distinguish the invention claimed from all valves of the prior art in evidence, so that it cannot be said as a matter of law that said claims are so broad as to be anticipated by such prior art.”
After this petition was denied, plaintiff moved for leave to file a supplemental bill, the purpose of which was, in effect, to set up the narrowed scope of the Hammond claims. This petition was denied.
All of the foregoing may be summarized as follows: The Ham-monds had narrow claims; they canceled them to obtain the broad claims of the Faries patent; their transferee, the present owner of the Hammond patent, now by means of a disclaimer wishes to return to the narrow claims so as to apprehend defendants as infringers. We agree with the District Court that what plaintiff now seeks are claims restricted to a tire stem including an inflation valve, or, in other words, precisely what the Hammonds gave up in order to get the Faries claims. Whether the Hammonds were right or Wrong in insisting in the Patent Office that their claims which they subsequently canceled were good is no longer the question.
The point is that claims cannot be abandoned and then recaptured in this way. It is not always easy to determine one’s course, but the necessity of decision presents one of the hazards incident to business and professional life. It is contended that the procedure of the Patent Office put the Hammonds in the position which the plaintiff now inherits. We think not. There is usually danger in broad claims unless the invention takes on a major aspect. Faries’ claims, here considered, were not confined to tire stems including an inflation valve; we agree with the District Court that those of the Hammonds originally were. When, therefore, the Hammonds sought the broader claims, they knew precisely what they were doing; for, even in the effort to preserve their rights, quoted supra, they did not state that *624they declined to acquiesce in rejection. Their language indicated merely that, they did not ágree with the Examiner in the pertinence of the references cited by him, and they definitely canceled the claims “in order to substitute new ones.”
Rev. St. § 4917 (Comp. St. § 9462), provides:
“Whenever, through inadvertence, accident, or mistake, and without any fraudulent or deceptive intention, a patentee has claimed more than that of which he was the original or first inventor or discoverer, his patent shall be valid for all that part which is truly and justly his own, * * * may, on payment of the fee required by law, make disclaimer. * * * ”
It is not necessary to discuss the possible situations which disclaimers filed under various circumstances may develop. Here we are dealing with a comparatively simple state of facts, which fails to disclose the “inadvertence, accident or neglect” without which plaintiff cannot avail of the remedial benefits of the statute. 2 Robinson on Patents, c. 644, p. 282.
We have not overlooked the argument of defendants that, in any event, on the facts in this record, plaintiff cannot prevail against them. Autopiano Co. v. American Player Action Co., 222 Fed. 276, 138 C. C. A. 38. But we have concluded to dispose of the appeal on more-comprehensive grounds.
Decree affirmed, with costs.